Citation Nr: 0843539	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from August 1979 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 Rating Decision by the 
Jackson, Mississippi, Regional Office (RO) that, in pertinent 
part, continued the veteran's 20 percent evaluation for 
diabetes mellitus.  The veteran has relocated, and his claim 
is no under the jurisdiction of the RO in Columbia, South 
Carolina.

[The Board notes that the veteran has been service connected 
for erectile dysfunction as secondary to his diabetes 
mellitus, and was granted a special monthly compensation 
based on the loss of use of a creative organ.  Subsequent to 
the grant of service connection for the condition, the 
veteran stated in his August 2007 VA Form 9 Appeal that he 
has erectile dysfunction, but did not indicate a worsening of 
the condition, nor does he articulate a specific claim in 
this regard.  Further, the Board observes that the veteran 
experienced an acute stroke in October 2007, which the 
examiner noted was possibly related to the veteran's service-
connected hypertension and diabetes.  The veteran has not 
made a claim for benefits for stroke residuals as secondary 
to his service-connected conditions, and medical records do 
not reflect treatment for stroke residuals.  This decision, 
therefore, does not address potential claims regarding either 
of these issues, and, instead, is narrowly tailored to the 
issue of whether the veteran is entitled to a higher 
evaluation for his diabetes mellitus.]


FINDING OF FACT

The veteran's type II diabetes mellitus requires insulin and 
a restricted diet, but does not require regulation of his 
activities.




CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA fully complied with the notice requirements of the VCAA 
through letters to the veteran in November 2006 and June 
2008.  The veteran was informed of the evidence necessary to 
support his claim, including evidence then of record and 
evidence that was still needed.  As required in increased 
rating claims, the veteran was informed of the necessity to 
provide information demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The veteran was notified 
as to how the Diagnostic Codes were applied and of the 
specific requirements provided under Diagnostic Code 7913 for 
an increase in the rating of his diabetes mellitus.  VA 
provided examples of the type of evidence that could prove 
his claim, and informed the veteran as to what portion of the 
information and evidence VA was responsible for providing, 
and the evidence that he should provide.  

Thus, the notice provided by VA was fully compliant with the 
VCAA, as they were in a form that enabled the claimant to 
understand the process, the information needed, and who was 
responsible for obtaining the information.  Following the 
June 2008 letter to the veteran, the claim was readjudicated 
by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2008).

VA also has complied with its duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Jackson, Mississippi and Columbia, 
South Carolina VA medical centers.  In conjunction with his 
claim, VA provided a diabetes mellitus examination in January 
2007.  He was scheduled for another diabetes examination in 
May 2008, but failed to appear for his appointment without 
explanation, and a new examination was not scheduled.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's diabetes mellitus is rated under the provisions 
of Diagnostic Code 7913.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

The veteran was service-connected for diabetes mellitus in a 
May 2000 rating decision, in which the RO found that the 
veteran was on a restricted diabetic diet, and that he was 
taking a metformin, which is a hypoglycemic agent, twice a 
day.

The veteran filed the current claim for an increased rating 
in October 2006, stating that, among other issues, his 
diabetes mellitus had "gotten worse".  The veteran asserted 
in his formal appeal that he has been prescribed insulin.  
Medical records  and VA progress reports support his 
allegation, showing that he was put on insulin as of January 
2007, in addition to his metformin regimen.

As discussed above, in addition to taking insulin and having 
a restricted diet, the veteran must also have to regulate his 
activities in order to be entitled to a 40 percent evaluation 
for diabetes.  The Court of Appeals for Veterans Claims held 
that for the veteran to show that he had to regulate his 
activities, "the evidence must show that it is medically 
necessary for [the] claimant to avoid strenuous occupational 
and recreational activities."  Camacho v. Nicholson, 21 Vet. 
App. 360, 362 (2007).  

There is no evidence that the veteran must avoid strenuous 
occupational or recreational activities because of his 
diabetes mellitus.  VA medical center progress notes from May 
2001 to April 2008 show a worsening of his diabetic 
condition.  In August 2006, a VA nurse informed the veteran 
that his diabetes was "out of control".  In September 2006, 
it was noted that the veteran's diet was poorly controlled.  
A February 2007 treatment report indicated that the veteran 
complained of numbness to the bottom of his right foot, which 
had existed for approximately two months.  On the report of 
an April 2008 foot examination, it was noted that the 
veteran's foot was "partially insensate", but that his foot 
pulses were normal.  In October 2007, the veteran had an 
acute stroke, which the examiner opined could have been 
related to the veteran's diabetes mellitus.  In April 2008, 
the veteran was encouraged to learn to control his stress and 
exercise three or more times per week.  None of these 
reports, however, indicate that the veteran was required to 
regulate his activities.

The January 2007 VA examination report notes that the veteran 
continues to hold a job and do yard work "on a regular basis 
without restriction".  The doctor opined that the diabetes 
is well controlled with medication, diet, and exercise.  The 
doctor stated that "[t]here is no restriction or regulation 
of his activities due to the diabetes itself."  

In short, there is simply no medical evidence that he is 
required to restrict his activities due to his diabetes 
mellitus.  The Board finds that while the veteran's diabetes 
mellitus requires insulin and a restricted diet, both of 
which are required for a 20 percent rating, there is simply 
no evidence this condition has required him to regulate his 
activities.  Restriction of activities is an essential 
elements for a higher 40 percent disability rating under 
Diagnostic Code 7913.  Therefore, the veteran's claim for an 
evaluation greater than 20 percent for his diabetes mellitus 
is denied.

To be entitled to a rating of 60 or 100 percent for diabetes 
mellitus, the veteran would have to show that the elements 
for a 40 percent evaluation, as well as episodes of 
ketoacidosis or hypoglycemic reactions hospitalizations or 
frequent visits to his diabetic care provider.  Additionally, 
for a 60 percent rating, the veteran would have to show 
complications that would not be compensable if separately 
evaluated, and for a 100 percent rating, would have to show 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated, as provided under Diagnostic Code 7913.  The 
veteran does not have to regulate his activities, and has not 
shown that he experiences episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or frequent 
diabetic care, nor has he shown progressive loss of weight 
and strength.  Therefore, an evaluation of 60 percent or 100 
percent under Diagnostic Code 7913 is not warranted.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his service-
connected diabetes mellitus, type II has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not significantly interfered with 
employment or required frequent periods of hospitalization.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected diabetes 
mellitus, type II.


ORDER

The claim for an increased evaluation in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


